Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 27-29, 35, 36, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. “Network I/O Virtualization and Its Future” (4/2017).

Regarding claim 21, Jain discloses
An apparatus, comprising: processing circuitry; and a memory to store instructions for an adaptive virtual function (VF) driver for a physical device, the instructions executable by the circuitry to cause the circuity to (page 9 Figure): 
activate a standard feature set supported by the adaptive VF driver and a physical function (PF) of the physical device; identify an advanced feature set supported by the adaptive VF driver and the PF; and activate the advanced feature set supported by the adaptive VF driver and the PF (page 9: Adaptive Virtual Function driver with Base feature set that is Forward compatible. •Base features •Negotiated advanced features).
Regarding claim 29, Jain discloses A non-transitory computer-readable storage medium that stores computer- executable instructions for execution by processing circuitry of a computing device, the computer-executable instructions, when executed, to cause the circuitry to: ... (page 5: CPU, page 10: memory).
Regarding claim 36, Jain discloses  A computer-implemented method, comprising: ... (see the rejection for claim 21).

Regarding claim 27, Jain discloses
the physical device to comprise a network interface (page 9 Figure Adapter).

Regarding claims 28 and 35, Jain discloses
the advanced feature set supported by the adaptive VF driver and the PF to comprise a subset of an advanced feature set supported by the adaptive VF driver (page 9: Adaptive Virtual Function driver with Base feature set that is Forward compatible. •Base features •Negotiated advanced features).

Regarding claim 40, Jain discloses
the physical device to comprise a network interface (page 9 Figure Adapter), the advanced feature set supported by the adaptive VF driver and the PF to comprise a subset of an advanced feature set supported by the adaptive VF driver (page 9: Adaptive Virtual Function driver with Base feature set that is Forward compatible. •Base features •Negotiated advanced features).

Allowable Subject Matter
Claims 22-26, 30-34, and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        10/13/2022